Dismissed and Opinion filed August 12, 2004








Dismissed and Opinion filed August 12, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00522-CV
____________
 
MARY YVONNE
CHILDRESS CONWAY, Appellant
 
V.
 
IP MATHAI,
Appellee
 

 
On Appeal from County Civil Court
at Law No. 3
Harris County,
Texas
Trial Court Cause No.
809,593
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed May 4, 2004.  The notice of appeal was filed on April 26,
2004.  To date, the filing fee of $125.00
has not been paid.  No proper affidavit
of indigence was filed with or before the notice of appeal.  See Tex.
R. App. P. 20.1.  Therefore, on
July 1, 2004, the Court issued an order stating that unless appellant paid the
appellate filing fee of $125.00 within fifteen days of the date of the order,
the appeal would be dismissed.  




The filing fee has not been paid, and appellant has not
responded to the Court=s order of July 1, 2004.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed August 12, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.